People v Boyd (2020 NY Slip Op 03341)





People v Boyd


2020 NY Slip Op 03341


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., TROUTMAN, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


545 KA 16-00349

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNYJEE BOYD, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LISA GRAY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Supreme Court, Monroe County (Daniel J. Doyle, J.), rendered September 8, 2015. Defendant was resentenced upon his conviction of attempted murder in the second degree, assault in the first degree, criminal use of a firearm in the first degree and criminal possession of a weapon in the second degree (two counts). 
It is hereby ORDERED that the resentence so appealed from is affirmed.
Same memorandum as in People v Boyd ([appeal No. 2] — AD3d — [June 12, 2020] [4th Dept 2020]).
All concur except DeJoseph, J., who dissents and votes to hold the case, reserve decision, and remit the matter to Supreme Court, Monroe County, for further proceedings in accordance with the same dissenting memorandum as in People v Boyd ([appeal No. 2] — AD3d — [June 12, 2020] [4th Dept 2020]). 
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court